 We should like the President to accept our sincere congratulations on his well-deserved election to the exalted and responsible post of President of the thirty-sixth session of the General Assembly.
116.	Let me also take this opportunity to pay a tribute to the outgoing President, Mr. Rudiger von Wechmar, for the manner in which he presided over the proceedings of the thirty-fifth session.
117.	I wish to address our grateful appreciation to the SecretaryGeneral for his dedicated and unflagging efforts to strengthen international security and promote peaceful cooperation.
118.	As a founder of the United Nations and an unswerving advocate of the liberation of all colonial and dependent peoples and countries, Poland welcomes its one hundred and fifty-fifth Member, the Republic of Vanuatu, and wishes its people every success in developing its statehood.
119.	The thirty-sixth session is convening in the first year of a new decade of efforts aimed at the implementation of the lofty purposes and principles of the Charter of the United Nations. The decade that ended last year will pass into the history of international relations as a period of painstaking, though not always successful, endeavors to improve the political atmosphere in the world and to develop a wide-ranging dialog and all around cooperation among nations, as a time of construction of the fabric of detente. It is precisely the efforts of the past and preceding decades which have justified the inclusion in the declaration of May 1980 of the States parties to the Warsaw Treaty of the verdict that "it has been possible to break the tragic cycle in which peace has been no more than a pause between world wars and to develop a broad effort to eliminate war forever from the life of human society.
120.	The policy cf detente has brought tangible benefits to the whole world, to all States and peoples. It has proved above all that among the participants in the process of detente there are no losers, that within humanity's practical reach there lies the possibility not only of banishing and burying the spectrum of war, but also of embarking on specific action towards the just settlement of international disputes by means of negotiations and towards the development of equitable and mutually profitable cooperation between States with different social and political systems. We are greatly disturbed, however, that the world is entering its new decade in a qualitatively different situation, fraught with serious threats that impair many of the achievements of the seventies.
121.	Contrary to the noble objectives of the current Second Disarmament Decade, the arms race continues unchecked. We are confronted with a situation in which it is becoming not only more intense, but also more universal. It constitutes the central problem of our times; it adversely affects the security of all States; it saddles national economies with a huge burden, especially in the case of those countries which are at this stage overcoming the effects of underdevelopment. Decisions concerning deployment of new medium-range nuclear weapons in Western Europe and the production of new kinds of nuclear arms, like the neutron weapons, offer a striking illustration of the intensification of the arms race.
122.	Extremely disturbing in present international relations are the attempts to revive the ill-famed policy based on strength. They are governed by a shortsighted logic, since the unequivocal message of the whole of the past 36 years is that in the present day world an imperialist policy based on strength is a throwback, both dangerous and risky. It undermines confidence in international relations. Its effect has been and still is to generate tensions which push humanity towards the quicksands of self-destruction.
123.	Regional and local conflicts continue to be a source of growing tensions. Not only have most of them remained unsolved thus far, but new flash points have appeared.
124.	This unfavorable picture of the international situation also includes a stalemate in the implementation of the new international economic order. Attaining prompt agreement on effective measures to increase the rate of growth of the developing countries has become a particularly burning problem.
125.	In the world of today, the connection between the establishment of peaceful relations on our planet and the requirements of the social and economic development of nations and of the whole international community is becoming clearer than ever. It rests on two crucial premises.
First, that every nation and every human being has an inherent right to live in peace and that respect for this right is in the common interest of all mankind; secondly, that every nation and every human being is entitled to exercise, without hindrance, a natural right to development.
126.	Respect for these rights is especially important for us in Poland. In the recent historical past, their total violation resulted in a holocaust for millions of Poles, victims of barbarian Nazis. It took the great common victory over fascism, the transformations of the socialist system and our alliances to guarantee us a peaceful existence and to give us the chance to tackle the challenges of development in today's world.
127.	The Polish delegation has arrived at the present session well aware of the necessity of firmly counteracting everything that worsens the international situation and ready to make an active contribution to the Organization's joint efforts to reverse world trends of negative development. We conceive of Poland's traditional involvement in molding peaceful relations in Europe and in the world at large also in the context of our efforts to surmount the serious problems and difficulties which our country is currently experiencing.
128.	I said from this rostrum at the previous session [10th meeting] that we are tackling and solving those problems with absolute openness and discretion, within the framework of our nation's indisputable record of accomplishment and in accordance with our principles, our socialist political system and the rule of law. We have remained faithful to this policy. It was reaffirmed in full by the Ninth Congress of the Polish United Workers' Party last July and in the successive resolutions of the Polish Parliament. We shall firmly defend it against all anti-socialist internal threats, aided as they are at times from the outside.
129.	We are aware that the situation in Poland is followed with keen interest in the world. We understand the concern and anxiety of our friends that we successfully overcome our difficulties, in the interest of strengthening socialist Poland as a steadfast member of the socialist community of States, in the interest of that community's strength and security, and as a stabilizing factor of peaceful order in Europe. All this is our common concern. We are grateful for the great * assistance and understanding which at this trying time we are receiving from our allies and friends, most of all the Soviet Union.
130.	We highly appreciate the sympathetic approach to our problems of many States with which we have traditional ties of cooperation. It must, however, be noted that there are also forces which would wish to trade on events in Poland for purposes of discrediting socialism, undermining the cohesion of the community of socialist States, interfering in our internal affairs, fomenting tensions and justifying the arms race, for purposes of threatening international peace and security. To such forces our answer is a categoric "No". Poland needs peace, both internal and external. Poland will defend these supreme values consistently and with unyielding determination.
131.	Poland's present and future are inseparably bound up with socialism. This is also in keeping with the fundamental axioms of the Polish raison d'etat. It is only such a Poland, a socialist Poland", a credible ally of its friends," that could and can make a constructive contribution to the cause of peaceful relations in Europe. For a stable Poland is an important and indispensable, factor of a stable Europe.
132.	The quality of international relations depends and will continue to depend substantially on the state of SovietAmerican relations. Indeed, they represent an objective element of the relationship of forces and of the process of ensuring security in the contemporary world.
133.	Poland would welcome improvement of relations between the Soviet Union and the United States, It would be to the benefit not only of the two nations concerned, but also of the peaceful existence and cooperation of all nations. This is, in fact, the objective at which numerous Soviet initiatives are aimed.
134.	The second requirement is intensification of positive action in the area of international security and disarmament. The experience of the past few years has. shown that fomenting distrust, the influence of the military industrial complexes, the argument that the armaments of the other side must be matched and, most recently, the highly dangerous doctrines of military superiority and the possibility of a limited nuclear war rob disarmament negotiations of their essential dynamism and effectiveness. What is needed, therefore, is the will and political perception of the imperative of real disarmament.
135.	We view the following points as of special importance: the readiness to resume negotiations on the limitation of strategic arms and on medium-range nuclear weapons in Europe; the proposal for an agreement on widening the scope of confidence-building measures; and creative support for the idea of a nuclear-weapon-free zone in northern Europe. A significant means of limiting armaments would be the conclusion of a treaty on the prohibition of the stationing of weapons of any kind in outer space. A proper platform for fundamental negotiations on the basic problems of the contemporary world might be created by a high-level meeting of members of the Security Council and possibly leaders of other interested States. It is with special attention that we have noted the important proposal contained in the statement made from this rostrum by the Minister for Foreign Affairs of the Soviet Union, Andrei Gromyko, concerning the adoption by the General Assembly of a declaration on preventing a nuclear catastrophe [7th meeting, para. 116]. Particularly noteworthy is the profoundly humanistic essence of the new initiative. We extend our full support to all these proposals.
136.	We place considerable hope in the second special session of the General Assembly devoted to disarmament. An appropriate contribution to a well prepared special session would be long awaited progress in the Committee on Disarmament, at Geneva, at least over the issues where it is being held up not so much by substantive disagreement as by the absence of the political will necessary for their successful resolution. We set great store by universalization and strict implementation of the Treaty on the NonProliferation of Nuclear Weapons, tied to guarantees of the peaceful utilization of nuclear energy.
137.	There is an organic link between efforts on behalf of disarmament and international security and the principles of the Declaration on the Preparation of Societies for Life in Peace [General Assembly resolution 33/73], adopted three years ago on Poland's initiative. Time has borne out the total relevance of its principles. In conjunction with the review of its implementation that is to be made at the current session, the Polish delegation hopes there will be a constructive exchange of views serving to develop the lofty purposes and principles of the Declaration.
138.	The third condition for a fairer outlook on the international horizon is the elimination of conflicts and focal points of tension. There is now an ominous prospect of a dangerous belief in the "normality" of wars taking root in the minds of societies and desensitizing them to human injustice and suffering. There is, therefore, in the first place, a very pressing need for discontinuing the imperialist policy based on strength, for rejecting hegemonism, and for eradicating the remnants of colonialism, neocolonialism and racism. The vast majority of current conflicts and crisis situations are precisely a direct product of these negative phenomena. They are also derived from failure to recognize the realities and historical processes.
139.	This is the situation in the Middle East, where we still await a solution of the basic problem, that of assuring the Arab people of Palestine independent statehood. Until such time as this issue is made an integral part of a comprehensive rather than a separatist formula, attempts to ease tensions in this region will remain fruitless.
140.	This is the situation in southern Africa, where a glaring example of neocolonialism has been the recent aggression by the racist regime in South Africa against Angola. We roundly condemn this brutal new step and support in full the decisions taken so far by the United Nations against the policies of apartheid and on the question of Namibia as summed up to resounding effect at the recently completed eighth emergency special session of the General Assembly.
141.	This is the situation in SouthEast Asia, where the peoples of Indochina are plagued by nonrecognition of realities and interference in their internal affairs. They are revealingly disclosed in the absence from this Hall of the representatives of the People's Republic of Kampuchea. In our Opinion, the solution to problems in this region must spring from the position of the Governments directly concerned. We therefore support the latest proposals of the three Indochinese States in this regard [see A/36/86, annexes I and //], which we find constructive.
142.	As timely as ever remain the initiatives of the Government of Afghanistan regarding normalization of the situation in SouthWest Asia. They have our full support.
143.	I also voice our firm solidarity with the struggle of the Korean people for the settlement of the question of Korea on the basis of the proposals of the Democratic People's Republic of Korea.
144.	Our growing concern is aroused by the mounting tide of international terrorism, both in its State form, as exemplified by the unprecedented Israeli attack on Iraqi nuclear installations, and in its individual manifestations.
Our own countryman, head of the Roman Catholic Church, Pope John Paul II, has lately fallen victim to a terrorist. We rejoice in his complete return to health.
145.	Finally, there is the fourth, though not least important, factor in improving the climate in the world: establishing a new and just economic order and surmounting through joint efforts the crisis developments in international economic cooperation. Destructive attempts continue to be made to subordinate economic relations with other countries to political and strategic considerations. Equality, nondiscrimination and reciprocal benefit are the basic principles of a healthy world system of economic relations.
146.	Their present condition has pinpointed with particular clarity the necessity of their restructuring, taking specific account of the interests of the developing countries, particularly the least developed ones. A creative role can and should be played here by global negotiations consistent with the progressive objectives of the new international economic order and the International Development Strategy. Focusing as it does all shades of interests and needs, the United Nations system is best equipped to meet these requirements. The sooner there begins to be an improvement in (the world political situation and the more tangible the effects of disarmament agreements in bettering standards of Hying, the more quickly can this goal be achieved.
147.	The Organizations after all a mirror of the complicated condition of the surrounding world. This requires all the more a joint effort of all who are genuinely ready to strive to "save succeeding generations from the scourge of war" and who look upon the United Nations as indeed a "center for harmonizing the actions of nations in the attainment of these common ends".
148.	It is with such an approach that the Polish delegation is participating in the thirty-sixth session. Stemming from the humanistic nature of the socialist system, our foreign policy has complete endorsement in the Charter of the United Nations. Even in periods of gravest tension we have patiently sought solutions and explored avenues to keep international dialog alive. We are following the same course today in spite of the domestic problems we are facing.
149.	Together with its socialist allies, Poland has been unsparing in its efforts and perseverance with a view to improving the international climate, particularly on the continent in the heart of which we are situated. Europe is the common home of the peoples inhabiting it. Poland has been and will be among the pioneers of the struggle for peace, for European detente, security and cooperation. This accounts for the efforts we had made in convening the Conference on Security and Cooperation in Europe and in the process of implementing the Final Act of the Conference. It also determines our stance at the Vienna talks on the reduction of armed forces and armaments in central Europe. For this same reason, we uphold the proposal discussed at the Madrid meeting of representatives of European and North American States to convene in Warsaw conference on military detente and disarmament in Europe. By the same token, we are actively participating in United Nations disarmament efforts. This, too, is the meaning of the appeal addressed by the Ninth Congress of the Polish United Workers' Party to our partners in the West to increase the frank dialog in exploring ways of preventing cold war threats and safeguarding what has so far been accomplished by detente. It would represent a very appreciable contribution by Europe towards universalization of the processes of detente on a world scale.
150. On a number of issues crucial to the world an ever growing role is being played by the active movement of the nonaligned States. We particularly appreciate the enormous efforts being made by the overwhelming majority of its members to preserve the authenticity and the progressive ideas of the movement.
151.	We feel close to the just aspirations of the developing countries. Aside from our traditional solidarity with their struggle for full political and economic emancipation, we declare our readiness to cooperate on a partnership basis in all areas of mutual interest. In order to serve their further development we are ready to make available a substantial number of Polish experts and specialists. We positively view the endeavors of the many developing nations which treat social progress as an integral part of development.
152.	In conclusion, I wish to express my strong belief that the current session will prove to be yet another attempt to strengthen the role of our Organization in the world. The extent to which it succeeds depends on all of us. Not so many years ago a session of the General Assembly could be counted a success only if there was no deterioration in the international climate in the course of its duration. Today, that is no longer enough. Let us therefore do everything in our power to see that the results of our proceedings measure up to the authentic ambitions and aspirations of our respective peoples for a secure and dignified life in peace.
